                 Case 2:20-cv-00616-TSZ Document 10 Filed 07/01/20 Page 1 of 2



 1                                                                    The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   WADE K. MARLER, DDS, individually and on
10   behalf of all others similarly situated,
                                                          No. 2:20-cv-00616-TSZ
11                                       Plaintiff,

12          v.                                            ORDER GRANTING UNOPPOSED
                                                          MOTION FOR STAY OF
13   ASPEN AMERICAN INSURANCE                             PROCEEDINGS PENDING RULING ON
     COMPANY,                                             CONSOLIDATION AND TRANSFER
14                                                        BY JPML
                                       Defendant.
15

16
                                                 ORDER
17
            The Court having examined and considered Plaintiff’s Unopposed Motion for Stay of
18
     Proceedings Pending Ruling on Consolidation and Transfer by JPML,
19
            HEREBY ORDERS AND ADJUDGES THAT this matter is STAYED in its entirety
20
     pending further order of the Court, including but not limited to (1) all scheduling deadlines
21
     pursuant to the Federal Rules of Civil Procedure, Local Rules of the United States District Court
22
     for the Western District of Washington and this Honorable Court, (2) discovery, and (3) the
23
     deadline to answer or otherwise respond to Plaintiff’s Complaint, pending a ruling by the JPML
24
     concerning the transfer of this action for inclusion in MDL No. 2942 for consolidated pretrial
25
     proceedings pursuant to 28 U.S.C. § 1407.
26
     ORDER GRANTING MOT. FOR STAY - 1                                 KELLER ROHRBACK L.L.P.
     (2:20-cv-00616-TSZ)                                                  1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
                 Case 2:20-cv-00616-TSZ Document 10 Filed 07/01/20 Page 2 of 2



 1            The parties are DIRECTED to file a Joint Status Report within seven (7) days of any

 2   decision by the JPML, or by August 28, 2020, whichever occurs earlier.

 3   IT IS SO ORDERED.
 4            DATED this 1st day of July, 2020.
 5

 6                                                       A
                                                         Thomas S. Zilly
 7
                                                         United States District Judge
 8

 9
              Presented By:
10
              DATED this _____ day of June, 2020.
11                                              KELLER ROHRBACK L.L.P.
12
                                                  By: s/ Amy Williams-Derry
13                                                   Lynn L. Sarko, WSBA #16569
                                                     Amy Williams-Derry, WSBA #28711
14                                                   Ian S. Birk, WSBA #31431
                                                     Gretchen Freeman Cappio, WSBA #29576
15                                                   Irene M. Hecht, WSBA #11063
                                                     Nathan L. Nanfelt, WSBA #45273
16                                                   1201 Third Avenue, Suite 3200
                                                     Seattle, WA 98101
17                                                   Telephone: (206) 623-1900
                                                     Fax: (206) 623-3384
18                                                   Email: ibirk@kellerrohrback.com
                                                     Email: lsarko@kellerrohrback.com
19                                                   Email: awilliams-derry@kellerrohrback.com
                                                     Email: gcappio@kellerrohrback.com
20                                                   Email: ihecht@kellerrohrback.com
                                                     Email: nnanfelt@kellerrohrback.com
21
                                                  By: s/ Alison Chase
22                                                   Alison Chase, pro hac vice forthcoming
                                                     801 Garden Street, Suite 301
23                                                   Santa Barbara, CA 93101
                                                     Telephone: (805) 456-1496
24                                                   Fax: (805) 456-1497
                                                     Email: achase@kellerrohrback.com
25
                                                  Attorneys for Plaintiff and the Proposed Classes
26
     4841-8798-2272, v. 1
     ORDER GRANTING MOT. FOR STAY - 2                                 KELLER ROHRBACK L.L.P.
     (2:20-cv-00616-TSZ)                                                  1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
